Citation Nr: 1132251	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  10-48 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for residuals of right ankle sprains.  

4. Entitlement to service connection for posttraumatic stress disorder (PTSD).

5. Entitlement to service connection for right shoulder joint pain (claimed as a result of anthrax shots).

6. Entitlement to an evaluation in excess of 10 percent for a left ankle fracture, status post surgical repair.  





REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to October 1998 and in the Marine Corps Reserves with periods of active duty from June 2004 to August 2005 and June 2006 to June 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, July 2009, and April 2010 rating decisions of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO). In the June 2009 rating decision, the Veteran was denied service connection, in pertinent part, for bilateral hearing loss and residuals of right ankle sprains. In the July 2009 rating decision, the Veteran was denied service connection, in pertinent part, for residuals of a TBI, joint pain, and PTSD. In the April 2010 rating decision, the RO increased the Veteran's service-connected left ankle fracture, status post surgical repair, to a compensable evaluation of 10 percent disabling, effective January 5, 2010.  

In January 2011, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge at the local RO. A copy of the transcript is of record. During the hearing, the Veteran requested that the record be held open for 60 days, so that additional evidence could be submitted. As of this date, no additional evidence has been received.

The issues of entitlement to service connection for right shoulder joint pain and entitlement to an evaluation in excess of 10 percent for a left ankle fracture are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. When resolving all reasonable doubt in the Veteran's favor, residuals of a TBI, to include mild headaches, are attributable to a head injury during service.    

3. The competent and probative medical evidence of record does not show that the Veteran currently has a bilateral hearing loss disability, a right ankle disability, or residuals of right ankle sprains.     

4. During the January 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate status the issue of entitlement to service connection for PTSD.     


CONCLUSIONS OF LAW

1. Given the benefit of the doubt to the Veteran, the criteria for service connection for residuals of a TBI have been met. 38 U.S.C.A. § 1110 (West Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  

2. Bilateral hearing loss and residuals of right ankle sprains were not incurred in service or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).  

3. The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issue of entitlement to service connection for PTSD, have been met. 38 U.S.C.A. § 7105 (West Supp. 2010); 38 C.F.R. §§ 20.200-20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below for the issue of entitlement to service connection for residuals of a TBI, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

With regard to the issues of entitlement to service connection for bilateral hearing loss and residuals of right ankle sprains, the Board finds that the VCAA notice requirements have been satisfied by a June 2007 letter. In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, the June 2007 letter sent to the Veteran also included the type of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010). In connection with the current service connection claims for bilateral hearing loss and residuals of right ankle sprains, VA has obtained the Veteran's service treatment records. The Veteran was also provided VA examinations in connection with these claims on appeal in June 2007 and July 2007. The VA examiners noted the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale, and the July 2007 VA examiner reviewed the Veteran's claims file. All obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file. The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims of entitlement to service connection for bilateral hearing loss and residuals of right ankle sprains. The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A § 1110 (West Supp. 2010). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition. Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997). In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the claims file does not include any treatment records pertaining to the claims on appeal at any time since the Veteran's discharge from service.  

A. Residuals of a Traumatic Brain Injury

In a December 2010 substantive appeal, via a VA Form 9, the Veteran reports that residuals of a TBI are a "direct result of his military service in Operation Iraqi Freedom-Operation Enduring Freedom." He asserts that service connection is warranted for residuals of a TBI.

Review of the Veteran's service treatment records reflects a September 2006 incident in which the Veteran was involved in a vehicle rollover. The Veteran experienced numbness immediately after the incident, but none thereafter, as well as headaches which resolved with pain medication. No loss of consciousness or obvious deformities was noted.   

After separation from service, the Veteran underwent VA examinations in connection with his claim on appeal in April 2009 and October 2010. In April 2009, the Veteran reported to the VA examiner his in-service vehicle rollover incident and specified that he was in the gunner's turret of a Humvee and hit his head on the ground. He knew everything that was going on, but was temporarily dazed, stunned, and slightly disoriented for a few seconds following the incident. Shortly thereafter, he started to get headaches and dizziness. He was not hospitalized, but seen on the base, and no antegrade or retrograde amnesia was reported. The Veteran furthered noted his current complaint of headaches, usually on the bifrontal and top of his head, and described them as throbbing, nonthrobbing, dull, aching, and a pressure-like sensation lasting up to an hour. The headaches are associated with phonophobia and photophobia, occur two to three times per week, and alleviated with pain medication and bed rest. The Veteran also complained of dizziness, short-term and long-term memory problems, sleeping difficulties, and insomnia.  

Following the examination, the examiner noted, in pertinent part, the Veteran's memory testing was within normal limits, mini mental status examination score was 30, and no focal neurological deficit was detected. The Veteran was diagnosed with migraine and tension headaches and memory and sleep disturbances by history. The examiner explained that "[b]ecause of the impact history of the possible head trauma during the Humvee accident in service and also because of history of transient disorientation, although there was no loss of consciousness, patient still could have had a mild TBI with residual symptoms." 

At the October 2010 VA examination, the Veteran continued his complaints of headaches and not being able to fall asleep despite feeling tired. He also reiterated his short-term and long-term memory problems, evidenced by difficulty remembering things to do and forgetting conversations he had with people. Following the examination, the examiner noted that although the Veteran reported mild memory disturbance since the incident, his memory testing was normal, and there was no evidence of active TBI symptoms at this time based on the neurological examination. The examiner diagnosed the Veteran with most likely mild TBI, now recovering, associated with mild headache, and opined that the Veteran "could have suffered a mild TBI with some residual symptoms (now recovering) due to the nature of the accident and based on his presentation and complaints."

Most recently, at the January 2011 Board hearing, the Veteran testified that he continues to experience frequent headaches.      

After review of the evidentiary record, the Board concludes that service connection is warranted for residuals of a TBI. The Veteran is competent to report that he was involved in a vehicle rollover incident during service, which is supported by the September 2006 service treatment record documenting the same incident described by the Veteran. Thus, the Board concedes that such an incident occurred in service. 

On the other hand, it must be noted that the Veteran is not competent to state that he suffered an in-service TBI and that his symptoms, to include headaches and sleep and memory disturbances, were incurred as a result of the TBI, as these assertions require a medical opinion or objective medical evidence. As such, the Board finds that the VA opinion of record are the most probative evidence regarding the claim.  The April 2009 and October 2010 VA examiners both rendered a diagnosis of mild TBI with residual symptoms and both opined that Veteran could have suffered a mild TBI with residual symptoms due to the Veteran's reported in-service incident, and the Veteran was diagnosed with most likely mild TBI, now recovering, by the October 2010 VA examiner.  There is no contrary competent medical opinion of record.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. Reasonable doubt exists because the approximate balance of positive and negative evidence, either qualitatively and quantitatively, does not satisfactorily prove or disprove the claim. It is substantial doubt and one within the range of possibility as distinguished from pure speculation or remote possibility. 38 C.F.R. § 5107(b) (West Supp. 2010); Gilbert, 1 Vet. App. at 53-56.  

Given the facts of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for residuals of a TBI.  




B. Bilateral Hearing Loss

At the January 2011 Board hearing, the Veteran testified that he was exposed to noisy environments while in Iraq as a civil affairs specialist. His duties involved daily patrols in Humvees and helicopters, and exposure to improvised explosive devices (IEDs) and gun fire. The Veteran noted that his hearing now comes and goes and contends that service connection is warranted for his claimed bilateral hearing loss.

A hearing loss disability for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) Test are less than 94 percent. 38 C.F.R. § 3.385 (2010). See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

Review of the Veteran's service treatment records reveal a July 1995 complaint of pain in the right ear while playing soccer. Following an evaluation, the Veteran's right ear was noted as clean, intact, and shiny with an unobstructed airway. A September 2006 record shows the Veteran's report of a hit under his eye with an ammunition can, but not hearing changes were noted. In December 1993 and August 2003 reports of medical history, the Veteran marked "no" for having or ever had hearing loss and marked "yes" for ear, nose, and throat trouble due to problems in his ears during childhood.   

The service treatment records also include audiometry reports which show no hearing loss abnormalities. The Veteran's bilateral auditory thresholds in the frequencies 500, 1000, 2000, 3000, 4000, 6000 Hertz were between -5 and 0 decibels in an October 1994 report and between 0 and 10 decibels in May 1998 and July 1998 reports. However, additional in-service audiometry reports of record indicate some degree of hearing loss. See Hensley, 5 Vet. App. at 157. A December 1993 entrance examination report for the Marine Corps documents the Veteran's auditory threshold in the left ear was 25 decibels at the 4000 Hertz range, yet no hearing loss abnormality was noted upon entry. A March 1996 audiometry report shows the Veteran's auditory threshold in the right ear was 25 decibels at the 6000 Hertz range. An August 2003 examination report for the Marine Corps Reserves reveals the Veteran's auditory threshold in the left ear was 25 decibels at the 6000 Hertz range. Upon discharge, an April 2007 audiometry report documents the Veteran's auditory threshold in the right ear was 25 decibels at the 4000 Hertz range and 25 decibels at the 6000 Hertz range, and in the left ear, his auditory threshold was 25 decibels at the 500 Hertz range and 30 decibels at the 6000 Hertz range.

Since discharge from service, the Veteran was afforded a VA examination in June 2007, in which he complained of occasional difficulty hearing. The Veteran reported exposure to IEDs and gun fire in Iraq with seldom use of hearing protection, as well as exposure to Howitzer fire with an artillery unit with hearing protection from 1999 to 2004. The Veteran also denied occupational and recreational noise exposure, family history of hearing loss, ear disease, head trauma, and vertigo.   

Following the audiological examination, the examiner noted the Veteran's bilateral auditory thresholds in the frequencies 500, 1000, 2000, 3000, 4000 Hertz were between 5 and 10 decibels. The speech recognition scores, using the Maryland CNC test, were 98 percent in the right ear and 100 percent in the left ear.

After review of the record, the Board finds that there is a lack of medical evidence showing that the Veteran currently has a bilateral hearing loss disability.  

The June 2007 VA audiological examination report does not show that the Veteran has hearing loss for VA compensation purposes. See Hensley, 5 Vet. App. at 157. Moreover, the examination report does not show his bilateral auditory thresholds as meeting the criteria for impaired hearing pursuant to 38 C.F.R. § 3.385. Again, his auditory thresholds in any of the frequencies for both ears did not reach 40 decibels, the auditory thresholds for at least three of the frequencies were not 26 decibels or greater, and the speech recognition scores were higher than 94 percent. Thus, the Veteran did not reach the legal criteria for a current disability of bilateral hearing loss. Therefore, the evidence of record is void of any medical treatment or diagnosis for this claimed disorder.  

The Veteran was informed in the June 2007 VCAA letter that he must have evidence of a current disability for his claimed bilateral hearing disorder. He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence. Since there is no competent medical evidence of any current hearing loss "disability," service connection cannot be granted. The Court has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury. See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held that "[i]n the absence of proof of a present disability[,] there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service connected).

Although the Veteran is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of the specific disability at issue. See Bostain v. West, 11 Vet. App. 124, 127 (1998). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss.  See Gilbert, 1 Vet. App. at 55.

C. Residuals of Right Ankle Sprains

By submission of a June 2007 Application for Compensation and/or Pension Benefits, via a VA Form 21-526, the Veteran asserted that residuals from multiple right ankle sprains are related to service. However, most recently at the January 2011 Board hearing, the Veteran testified that he does not have a problem with his right ankle. Since the Veteran has not withdrawn his appeal as to the stated issue, the appeal continues.      

Review of the Veteran's service treatment records reveal complaints and treatment for right ankle sprains. In a December 1997 record, the Veteran complained of twisting both ankles while playing basketball and that his right ankle was worse. The Veteran was diagnosed with bilateral ankle sprains rule out fracture and treated with Motrin, ace wrap, ice, corrective shoes for sports activities, and assigned light limited duty (LLD) for seven days. A July 1998 in-service examination report revealed no abnormalities with regard to the Veteran's right ankle. A September 2003 record documents the Veteran's second complaint of right ankle pain. After an examination, there was no evidence of abnormalities, discoloration, swollenness, or tenderness, and the Veteran exhibited complete range of motion without instability. The physician suggested the Veteran use an Aircast for heavy activity. Thereafter, a November 2004 radiograph report of the right ankle revealed no osseous or soft tissue abnormalities.  

Since discharge from service, the Veteran was afforded VA examinations in June 2007 and July 2007 in connection with his claim on appeal. At the June 2006 VA general examination, the Veteran reported that he sustained multiple right ankle sprains, which a lot were due to physical training exercises during his military service. He denied any fracture or surgical intervention to the right ankle, but did note occasional pain affecting the right ankle, although not as severe as the left ankle. Following the examination, the Veteran exhibited no effusion or swelling of the joints and the examiner noted referral to the VA orthopedic examination report for further details regarding the Veteran's right ankle.   

At the July 2007 VA orthopedic examination, the Veteran reported that he sprained his right ankle two to three times in service and was treated each time in sick bay with an air cast, Motrin, and assigned profile for decreased use for two weeks. His right ankle does not bother him or affect his activities of daily living and he has had no flare ups of the right ankle in the last year. Following the examination, the examiner noted a normal x-ray report of the Veteran's right ankle. The Veteran exhibited 30 degrees of inversion, flexion, and extension, and eversion to 15 degrees. Repeated flexion and extension did not cause pain, weakness, fatigue, incoordination, or decreased range of motion, and there was no evidence of swelling, warmth, tenderness, crepitance, effusion, or laxity. The diagnoses included status post right ankle sprain and the examiner included that the right ankle had a normal examination. 

After review of the record, the Board finds a lack of medical evidence showing that the Veteran currently has residuals of right ankle sprains. The June 2007 and July 2007 VA examination reports do not show the Veteran has any residuals of right ankle sprains or a current right ankle disability. As indicated above, the July 2007 VA examiner found that the right ankle was normal. Moreover, as noted above, the Veteran testified at the January 2011 Board hearing that he does not have a problem with his right ankle. 

The Veteran was informed in the June 2007 VCAA letter that he must have evidence of a current disability for his claimed right ankle disorder. He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence. Since there is no competent medical evidence of current right ankle disability, service connection cannot be granted. See Chelte, 10 Vet. App. at 268; Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.

Again, the Board notes that although the Veteran is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter. See Bostain, 11 Vet. App. at 127. See also Routen, 10 Vet. App. at 186.      

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for residuals of right ankle sprains. See Gilbert, 1 Vet. App. at 55.


D. PTSD

Under 38 U.S.C.A. § 7105 (West Supp. 2010), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2010). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c) (2010).

During the January 2011 Board hearing, the Veteran withdrew from consideration the issue of entitlement to service connection for PTSD. As the Veteran has withdrawn his appeal as to the stated issue, there remains no allegation of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal on the issue, and it is dismissed without prejudice.


ORDER

Entitlement to service connection for residuals of a TBI is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for residuals of right ankle sprains is denied.  

The appeal as to the issue of entitlement to service connection for PTSD is dismissed.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims of entitlement to service connection for right shoulder joint pain (claimed as due to anthrax shots) and entitlement to an evaluation in excess of 10 percent for a left ankle fracture, status post surgical repair. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In a September 2008 informal claim, via a VA Form 21-4138, the Veteran asserted that service connection is warranted for joint pain due to an in-service anthrax shots.

Review of the Veteran's service treatment records reveal that he received anthrax shots in February 2004, July 2006, and in the left arm in April 2007. He also received an influenza shot in the right arm in April 2007. An April 2007 record also documents the Veteran's four to six week complaint of aching pain in his right shoulder and diagnosis of a right deltoid muscle strain.  The service treatment records show complaints of neck pain following the vehicle rollover in September 2006, but those records do not show complaints of right shoulder pain. 

Since separation from service, the Veteran underwent a September 2010 VA examination in connection with his claim on appeal. The Veteran complained of right shoulder pain since his military service. The examiner noted review of the claims file and the Veteran's medical history, to include the September 2006 vehicle rollover incident. He noted that "[e]ver since then [the Veteran] has had right shoulder pain. No other joint pain. [The Veteran] cannot lift above his neck level. [The Veteran] is not being treated for the right shoulder pain." Following the examination, the Veteran exhibited full range of motion of his right shoulder and no impingement signs. The examiner noted the Veteran had two anthrax vaccinations between 2003 and 2006 with no medical complaints thereafter while in service, and there was no evidence of current residuals from the anthrax vaccine. He opined that "[t]he Veteran's current joint pains are not due to [the] anthrax vaccine but are due to traumatic injury as [noted] above."   

Most recently, at the January 2011 Board hearing, the Veteran testified that he "was having problems" a year or two after his anthrax shots and "it was sensitive to touch in the joint."  

The Board also notes that a July 2009 rating decision granted the Veteran service connection for a cervical spine strain with degenerative disc changes, assigned at 10 percent disabling, related to his in-service complaints of neck pain after the September 2006 incident.  

Because VA undertook to provide an examination for the claim of entitlement to service connection for right shoulder joint pain, the Board must ensure that the examination report is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In this case, the September 2010 VA examination report does not clearly indicate why the Veteran's current diagnosis of a right shoulder sprain is due to the in-service "traumatic injury" and the examiner failed to take a full and complete history of the Veteran's statements regarding onset of his right shoulder joint pain. Thus, an additional examination is needed so that the examiner can obtain a complete history of the claimed inservice right shoulder injury and can fully address the etiology of his right shoulder sprain.       

By way of procedural history for the Veteran's service-connected left ankle fracture, the Veteran filed an increased rating claim in January 2010 and the RO increased the evaluation to 10 percent disabling in an April 2010 rating decision. In January 2011, the Veteran's representative submitted a VA Form 646 noting the Veteran's wish to discuss his left ankle at the upcoming Board hearing. At the January 2011 Board hearing, the Veteran testified that his left ankle hurts when he gets out of bed, goes numb, gets stiff a lot, and that he sometimes wears an ankle brace while working.     

Based upon the evidence of record, the Board has liberally construed the January 2011 VA Form 646 as a notice of disagreement (NOD) with regards to the April 2010 rating decision. The Court has held that, where the record contains a NOD as to an issue, but no statement of the case (SOC) was sent to the Veteran, the issue must be remanded to the originating agency to issue a SOC and to provide the Veteran an opportunity to perfect the appeal. See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999). In this case, a SOC was not sent to the Veteran for the issue of entitlement to an evaluation in excess of 10 percent for a left ankle fracture, status post surgical repair. Thus, the Board finds that a remand is required for this claim on appeal.   




(CONTINUED ON NEXT PAGE)
Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Issue a statement of the case (SOC) to the Veteran and his representative, addressing the issue of entitlement to an evaluation in excess of 10 percent for a left ankle fracture, status post surgical repair. The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal. Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

2. Schedule the Veteran for the appropriate VA examination to determine whether there is a causal nexus between his active military service and his current right shoulder sprain. The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished. All appropriate testing with regards to the Veteran's right shoulder joint should be conducted and the examiner should elicit a complete history of the claimed right shoulder injury in service, including the onset of his right shoulder joint pain, as well as his military and post service occupational duties. The examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's right shoulder sprain had its origins in service or is in any way related to an in-service injury. A complete rationale for any opinion reached must be provided. If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

3. Thereafter, the issue of service connection for right shoulder pain should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



Department of Veterans Affairs


